The opinion of the Court was delivered by
Fenner, J.
Relator alleges that in a certain attachment, suit ponding in the parish of Ouachita, he, a resident of tlio parish of Jackson, was served with interrogatories as garnishee; that he filed bis answers to the same denying indebtedness; that, thereupon, the plaintiff filed a rule traversing his answers which was served on him; that lie pleaded to the jurisdiction of the court, raiione personas, on account o£ his residence, beyond the jurisdiction of the court and right to be sued at his domicile'.; that the plea was referred to and tried with the merits and, after hearing, the District Judge sustained the plea,; that plaintiff took an appeal to tho Circuit Court, which, after hearing, reversed the judgment of filie District Court, overruled the plea to the jurisdiction, .and gave judgment on the merits against relator.
*271We omit other allegations touching the existence of the writ of attachment, because they involve questions of fact not. touching the jurisdiction.
There is no charge that the case, in its nature and. amount, was unappealable, or that it was appealable to any other court than the Court of Appeals for the Second Circuit, or that it was not appealable to said court. Hence the Circuit Court’s jurisdiction over the case and over all questions of law and fact involved therein, was perfect and complete, and, in determining them, it did not transcend the hounds of its jurisdiction.
There is, therefore, no foundation for the writ of prohibition applied for.
It is, therefore, ordered that the restraining order herein granted he set aside, and that the writ, of prohibition he denied.